EXHIBIT 32.2Certification of Principal Financial and Accounting OfficerPursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Deborah E. Engles, the Interim Chief Financial Officer of US Highland, Inc., an Oklahoma corporation (the "Company"), hereby certify, that, to my knowledge: 1. The Annual Report on Form 10-K for the year ended December 31, 2015 (the "Report") of the Company fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. US Highland, Inc.Date: April 15, 2016By:/s/ Deborah E. EnglesDeborah E. EnglesInterim Chief Financial Officer (Principal Financial and Accounting Officer)
